Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with MAX MOSKOWITZ on 01/27/2021. The application has been amended as follows:

Amend claim 25 line 2: 
a step of supplying the water-based- peeling liquid
Amend claim 26 line 6-7: 
from the space between the upper surface of the substrate and the facing surface
Amend claim 27 line 1-2: 
wherein the residue removal step

ALLOWABLE SUBJECT MATTER
Claims 1, 3, 14, 22, and 25-27, subject to examiner’s amendment, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate or suggest the subject matter of claim 1, the independent claim. The most relevant prior art references are KANEKO 995 (US Publication 20150128995) and KANEKO 910 (US Publication 20150064910). The combination of KANEKO 995 and KANEKO 910 teaches supplying a topcoat solution to a substrate, vaporizing the solvent in the solution to form a topcoat film, accelerating the vaporization by heating the substrate’s back surface, peeling the topcoat film with a water-based peeling liquid, rinsing the substrate, and then .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/R.Z.Z./Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714